Registration No. 333-138715 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LINCOLN EDUCATIONAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 57-1150621 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 200 Executive Drive, Suite 340 West Orange, New Jersey 07052 (Address of principal executive offices) LINCOLN EDUCATIONAL SERVICES CORPORATION 2 (Full title of the plan) Shaun E. McAlmont Chief Executive Officer Lincoln Educational Services Corporation 200 Executive Drive, Suite 340 West Orange, New Jersey 07052 (973) 736-9340 (Name, address and telephone number of agent for service) Copies to: John J. Cannon, Esq. Shearman & Sterling LLP 599 Lexington Avenue New York, New York 10022 (212) 848-8159 EXPLANATORY NOTE This Post-Effective Amendment No. 1 to Registration on Form S-8, Registration No. 333-138715 (the “2006 Registration Statement”), is being filed to deregister certain shares (the “Shares”) of Lincoln Educational Services Corporation (the “Company”) that were registered for issuance pursuant to Lincoln Educational Services Corporation 2006 Employee Stock Purchase Plan (the “Plan”).The 2006 Registration Statement registered 1,000,000 Shares issuable pursuant to the Plan to employees of the Company.The 2006 Registration Statement is hereby amended to deregister all Shares that were previously registered and remain unsold or otherwise unissued under the Plan. 2 SIGNATURES Pursuant to the requirements of the U.S. Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of West Orange, State of New Jersey on April 30, 2013. LINCOLN EDUCATIONAL SERVICES CORPORATION By: /s/ Cesar Ribeiro Name: Cesar Ribeiro Title: Executive Vice President, Chief Financial Officer and Treasurer 3
